Citation Nr: 1128338	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-41 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE
Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Mid-Coast Medical Group on July 14, 2009 and July 15, 2009.

REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979, from January 1982 to December 1984, from August 1997 to May 1998, and from March 2002 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Augusta, Maine Department of Veterans Affairs (VA) Medical Center (MC).

The Veteran was scheduled for a videoconference hearing before a member of the Board sitting at the VA Regional Office on April 21, 2010, but he, through his authorized representative, cancelled his hearing request.  See March 2010 Memorandum.  Consequently, the request for a personal hearing is withdrawn. See 38 C.F.R. § 20.702 (2010).

In a September 2009 written statement, the Veteran stated that he experienced medical complications in July 2009 as a result of mistreatment by his VA physicians.  In an October 2009 written statement he also alleged that his condition was misdiagnosed by VA physicians.  The Board interprets those statements as raising a claim under the provisions of 38 U.S.C.A. § 1151 (2010).   As this claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that additional development is necessary before it can render a decision.

A review of the claims file reveals that the Veteran, who is assigned a 50 percent disability rating for sleep apnea received emergency medical treatment from Mid-Coast Hospital on July 12, 2009 due to extreme shortness of breath.  Hospital physicians advised that, after discharge, he follow up with his primary care physician (a VA health care provider) as well as with the Cardiology and Pulmonary Medicine Departments of Mid-Coast Medical Group.  He was seen by Mid-Coast Pulmonary on July 14, 2009 and by Cardiology on July 15, 2009.  VA reimbursed the Veteran for the July 12, 2009 emergency treatment, but denied reimbursement for the July 14 and July 15 visits.  He contends that the expenses from those visits also should be covered because he felt very ill and because he called VA and was told to proceed to the private Pulmonary and Cardiology appointments as his VA primary care physician wanted to see the results from the appointments.

To be entitled to payment for emergency care, the evidence must meet all of the criteria as articulated in 38 C.F.R. § 17.1002 (2010).  The benefit was denied by the VAMC because the Veteran failed to meet two criteria: The Veteran did not have an emergency medical condition and VA facilities were available to treat the Veteran. 

However, there is no objective information on file regarding the alleged telephone conversation between the Veteran and VA after his July 12, 2009 emergency treatment, but before his July 14 and 15 appointments.  Further, although there are two (2) pages of treatment notes from Mid-Coast Hospital within the record, there are no treatment notes from Mid-Coast Medical Group.  As these records do not appear within the claims file and the Veteran contends that he was experiencing severe pain with body swelling due to excess fluid around his heart, the Board is unable to determine whether the Veteran may have been confronted with a medical emergency on either July 14 or 15, 2009.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file -  to specifically include, but not limited to the records of July 2009 treatment from Mid-Coast Hospital and Mid-Coast Medical Group (to include the Pulmonary and Sleep Department and Cardiology Department).  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Request that the Veteran provide any written evidence in his possession as to his alleged contact with VA about whether or not he should proceed to the July 14 and 15, 2009 appointments at Mid-Coast Medical Group.  Any relevant records in VA's possession will also be added to the claims file.

3. After the above developments have been completed, a medical opinion will be requested from an appropriate specialist, after review of the claims file, on whether the Veteran's treatment on July 14 and July 15, 2009 was for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  A rationale for any opinion expressed must be provided.

4. Thereafter, the Veteran's claim for payment or reimbursement of private medical expenses in July 2009 will be readjudicated.  If the claim continues to be denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



